Citation Nr: 1821872	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-02 951	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection on the basis of substitution for Parkinson's disease, to include as secondary to herbicide exposure.

2. Entitlement to service connection on the basis of substitution for ischemic heart disease, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from November 1964 to October 1966.  The Veteran passed away in December 2010.  In January 2017, the appellant, the Veteran's surviving spouse, was properly substituted as claimant.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to and currently resides with the RO in Des Moines, Iowa.  

Prior to his death, the Veteran filed a claim in March 2010 for service connection for Parkinson's disease and ischemic heart disease.  A rating decision was issued in August 2010 denying these claims.  Prior to the Veteran's death, he was also informed in November 2010 that he qualified for a special review pursuant to Nehmer v. United States Department of Veterans Affairs based on possible benefits for service connection for Parkinson's diseases and ischemic heart disease.    

In December 2015, this appeal was remanded to the Agency of Original Jurisdiction to afford the appellant an opportunity to be substituted for the Veteran as claimant.  As noted, the appellant has been properly substituted as the claimant for the claims of service connection for Parkinson's disease and ischemic heart disease.  Thus, there has been substantial compliance with the December 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).




FINDINGS OF FACT

1. The appellant is the Veteran's surviving spouse and was properly substituted as the claimant to continue the Veteran's pending claims on appeal.

2. The Veteran was exposed to herbicides during active service in Vietnam.

3. The evidence is evenly balanced as to whether the Veteran had a diagnosis for Parkinson's disease prior to his death.

4. The evidence is evenly balanced as to whether the Veteran had a diagnosis for ischemic heart disease prior to his death.


CONCLUSIONS OF LAW

1. The criteria for service connection for Parkinson's disease due to herbicide exposure have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a), 3.307(a)(6), 3.309(e) (2017).

2. The criteria for service connection for ischemic heart disease due to herbicide exposure have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a), 3.307(a)(6), 3.309(e) (2017). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the appellant in April 2017.  The Board finds VA has satisfied its duty to assist the appellant in the development of the claim as well as VA has obtained all identified and available service and post-service treatment records.  
As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the appellant will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Parkinson's and Ischemic Heart Disease 

Prior to the Veteran's death, he claimed entitlement to service connection for Parkinson's disease and for ischemic heart disease due to herbicide exposure in service.  

Under 38 C.F.R. § 3.309(e), service connection may be granted on a presumptive basis for specific diseases associated with exposure to herbicide agents.  Those diseases are listed in 38 C.F.R. § 3.309(e), which includes both Parkinson's disease and ischemic heart disease.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, those listed diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Analysis

It has already been established that the Veteran was exposed to herbicides in Vietnam during his active service.  Thus, the issue is whether the Veteran has a diagnosis for Parkinson's disease and for ischemic heart disease.

In a May 2014 letter from Dr. C.R. at University of Iowa Hospitals and Clinics (UIHC), the doctor indicated that he had treated the Veteran prior to his death.  In the letter, Dr. C.R. listed the Veteran's diagnoses, including Parkinson's and ischemic heart disease.  At the time that this evidence was submitted, the appellant had not been substituted as claimant and the claims on appeal were therefore for accrued benefits.  In a claim for accrued benefits, the record is closed as of the date of the Veteran's death and any evidence submitted thereafter cannot be considered.  38 C.F.R. § 3.1000(a).  Unlike an accrued benefits claim, the record is not closed in a substitution claim but instead remains open for submission and development of any pertinent additional evidence.  Thus, as the appellant has been properly substituted as claimant, the Board may consider the May 2014 letter.

In the May 2014 letter, Dr. C.R. did not expound on either the Veteran's diagnosis of Parkinson's or ischemic heart disease other than indicating that the conditions were diagnosed.  The RO requested additional records from UIHC and specified that they were seeking records from Dr. C.R.  In a November 2017 response, UIHC indicated that the information requested was not found within their records and that upon receipt of the information, they would forward it.  Given the negative response, the RO denied the claims.  The RO also noted that the medical records provided by UIHC do not show diagnoses for Parkinson's or ischemic heart disease.  

The Board acknowledges that neither the medical records provided by UIHC nor other medical reports of record show diagnoses for Parkinson's or ischemic heart disease.  However, the response from UIHC does not make it clear whether there are no records for Dr. C.R. or whether the records could not be obtained at the time of the request.  Additionally, as the Board previously relied on the May 2014 opinion of Dr. C.H. in granting the claim for the cause of the Veteran's death, the Board now affords the same probative value in regard to the current claims.  As such, the Board concedes diagnoses for Parkinson's disease and for ischemic heart disease.  

Accordingly, service connection for Parkinson's disease and service connection for ischemic heart disease are granted.  


ORDER

Entitlement to service connection on the basis of substitution for Parkinson's disease due to herbicide exposure is granted.

Entitlement to service connection on the basis of substitution for ischemic heart disease due to herbicide exposure is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


